Exhibit 10.46
 
 
 
PALM, INC.
 
2001 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
 
(As Amended and Restated Effective as of October 15, 2002)



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

SECTION 1 EFFECTIVE DATE AND PURPOSE
  
1
        1.1
  
Effective Date
  
1
        1.2
  
Purpose of the Plan
  
1
SECTION 2 DEFINITIONS
  
1
        2.1
  
“1934 Act”
  
1
        2.2
  
“Board”
  
1
        2.3
  
“Change of Control”
  
1
        2.4
  
“Committee”
  
2
        2.5
  
“Company”
  
2
        2.6
  
“Director”
  
2
        2.7
  
“Disability”
  
2
        2.8
  
“Exercise Price”
  
2
        2.9
  
“Fair Market Value”
  
2
        2.10
  
“Grant Date”
  
2
        2.11
  
“Non-Employee Director”
  
2
        2.12
  
“Option”
  
2
        2.13
  
“Option Agreement”
  
2
        2.14
  
“Participant”
  
2
        2.15
  
“Plan”
  
2
        2.16
  
“Shares”
  
2
        2.17
  
“Subsidiary”
  
2
        2.18
  
“Termination of Service”
  
3
SECTION 3 ADMINISTRATION
  
3
        3.1
  
The Committee
  
3
        3.2
  
Authority of the Committee
  
3
        3.3
  
Decisions Binding
  
3
SECTION 4 SHARES SUBJECT TO THE PLAN
  
3
        4.1
  
Number of Shares
  
3
        4.2
  
Lapsed Options
  
3
        4.3
  
Adjustments in Options and Authorized Shares
  
3
SECTION 5 STOCK OPTIONS
  
4
        5.1
  
Granting of Options
  
4
        5.2
  
Terms of Options
  
5
        5.3
  
Exercise
  
6
        5.4
  
Options are not Incentive Stock Options
  
6
SECTION 6 MISCELLANEOUS
  
7
        6.1
  
No Effect on Service
  
7
        6.2
  
Indemnification
  
7



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

        6.3
  
Successors
  
7
        6.4
  
Beneficiary Designations
  
7
        6.5
  
Nontransferability of Options
  
7
        6.6
  
No Rights as Stockholder
  
7
        6.7
  
Withholding Requirements
  
8
SECTION 7 AMENDMENT, TERMINATION, AND DURATION
  
8
        7.1
  
Amendment or Termination
  
8
        7.2
  
Duration of the Plan
  
8
SECTION 8 LEGAL CONSTRUCTION
  
8
        8.1
  
Gender and Number
  
8
        8.2
  
Severability
  
8
        8.3
  
Requirements of Law
  
8
        8.4
  
Compliance with Rule 16b-3
  
8
        8.5
  
Governing Law
  
8
        8.6
  
Captions
  
9

 



-ii-



--------------------------------------------------------------------------------

PALM, INC.
2001 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective as of October 15, 2002)
 
PALM, INC., having adopted the Palm, Inc. 2001 Stock Option Plan for
Non-Employee Directors (the “Plan”) effective as of October 11, 2001, hereby
amends and restates the Plan in its entirety effective as of October 15, 2002,
as follows:
 
SECTION 1
EFFECTIVE DATE AND PURPOSE
 
1.1    Effective Date.    The Plan became effective as of October 11, 2001. This
amended and restated Plan is effective as of October 15, 2002.
 
1.2    Purpose of the Plan.    The Plan is intended to closely align the
interests of the Non-Employee Directors with the interests of the Company’s
stockholders. This is achieved by making a significant portion of Non-Employee
Director compensation directly related to the total return performance of the
Shares. The Plan also is intended to encourage Share ownership on the part of
Non-Employee Directors.
 
SECTION 2
DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1    “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
 
2.2    “Board” means the Board of Directors of the Company.
 
2.3    “Change of Control” means the occurrence of any of the following events:
 
(a)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
1934 Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
 
(b)    The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or
 
(c)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining out-standing or by being converted
into voting securities of the surviving entity or its



-1-



--------------------------------------------------------------------------------

 
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation; or
 
(d)    A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (1)
are directors of the Company as of the effective date of the Plan, or (2) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transaction described in subsections (a), (b), or (c) above,
or in connection with an actual or threatened proxy contest relating to the
election of directors to the Company.
 
2.4    “Committee” means the committee appointed pursuant to Section 3.1 to
administer the Plan.
 
2.5    “Company” means Palm, Inc., a Delaware corporation, or any successor
thereto.
 
2.6    “Director” means an individual who is a member of the Board.
 
2.7    “Disability” means a permanent and total disability, as determined by the
Committee (in its discretion) in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.
 
2.8    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
 
2.9    “Fair Market Value” means the closing per share selling price for the
Shares, as quoted on the Nasdaq National Market for the date in question.
 
2.10    “Grant Date” means, with respect to a particular Option, the date on
which the Option was granted.
 
2.11    “Non-Employee Director” means a Director who is an employee of neither
the Company nor of any Subsidiary.
 
2.12    “Option” means an option to purchase Shares granted pursuant to Section
5.
 
2.13    “Option Agreement” means the written agreement setting forth the terms
and provisions applicable to each Option granted under the Plan.
 
2.14    “Participant” means a Non-Employee Director who has an outstanding
Option.
 
2.15    “Plan” means the Palm, Inc. 2001 Stock Option Plan for Non-Employee
Directors, as set forth in this instrument and as hereafter amended from time to
time.
 
2.16    “Shares” means the shares of the Company’s common stock, $0.001 par
value.
 
2.17    “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain



-2-



--------------------------------------------------------------------------------

 
then owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
 
2.18    “Termination of Service” means a cessation of the Participant’s service
on the Board for any reason.
 
SECTION 3
ADMINISTRATION
 
3.1    The Committee.    The Plan shall be administered by the Committee. The
Committee shall consist of one or more Directors who shall be appointed by, and
serve at the pleasure of, the Board. Until otherwise determined by the Board,
the Compensation Committee of the Board shall serve as the Committee.
 
3.2    Authority of the Committee.    It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) interpret the Plan and the Options, (b) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, (c)
interpret, amend or revoke any such rules, and (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Non-Employee Directors who are foreign nationals or employed outside of the
United States.
 
3.3    Decisions Binding.    All determinations and decisions made by the
Committee shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law.
 
SECTION 4
SHARES SUBJECT TO THE PLAN
 
4.1    Number of Shares.    Subject to adjustment as provided in Section 4.3,
the total number of Shares available for grant under the Plan shall not exceed
300,000. Shares issued under the Plan may be either authorized but unissued
Shares or treasury Shares.
 
4.2    Lapsed Options.    If an Option terminates or expires for any reason, any
Shares subject to such Option again shall be available to be the subject of an
Option.
 
4.3    Adjustments in Options and Authorized Shares.
 
4.3.1    Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number and class of Shares which may be
delivered under the Plan, and the number, class, and Exercise Price of Shares
subject to outstanding Options and future grants, shall be proportionately
adjusted by the Committee for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
spin-off combination or reclassification of the Shares, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of



-3-



--------------------------------------------------------------------------------

 
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Option.
 
4.3.2    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, to the extent that an Option has not been
previously exercised, it shall terminate immediately prior to the consummation
of such proposed action.
 
4.3.3    Merger or Asset Sale.    In the event of a merger of the Company with
or into another corporation or the sale of substantially all of the assets of
the Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a parent or subsidiary thereof (the
“Successor Corporation”). If the Successor Corporation does not assume an
outstanding Option or substitute for it an equivalent option, the Option shall
become fully vested and exercisable, including as to Shares for which it would
not otherwise be exercisable. In such event the Committee shall notify the
Participant that the Option shall be fully exercisable for a period of thirty
(30) days from the date of such notice, and upon the expiration of such period
the Option shall terminate. For this purpose, an Option shall be considered
assumed if, following the merger or sale of assets, the Option confers the right
to purchase or receive, for each Share covered by the Option immediately prior
to the merger or sale of assets, the consideration (whether stock, cash, or
other securities or property) received in the merger or sale of assets by
holders of Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares). If
such consideration received in the merger or sale of assets is not solely common
stock of the Successor Corporation, the Committee may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share subject to the Option, to be solely
common stock of the Successor Corporation equal in fair market value to the per
share consideration received by holders of Shares in the merger or sale of
assets.
 
SECTION 5
STOCK OPTIONS
 
5.1    Granting of Options.
 
5.1.1    Initial Grants.    Each individual who first becomes a Non-Employee
Director on or after October 15, 2002 automatically shall receive an Option on
the date that he or she first is appointed or elected as a Non-Employee
Director. The number of Shares covered by each Option described in this Section
5.1.1 shall equal 3,000.
 
5.1.2    Ongoing Grants for Service on the Board.    Each Non-Employee Director
automatically shall receive an Option on the date of each Annual Meeting of the
Company’s stockholders that occurs on or after October 15, 2002, provided that
the individual will receive such Option only if he or she both (a) is a
Non-Employee Director on that date, and (b) has served as a Non-Employee
Director for at least the six (6) months immediately preceding that date. The
number of Shares covered by each Option described in this Section 5.1.2 shall
equal 1,500.
 
5.1.3    Grants for Service as a Committee Chair.    Each Non-Employee Director
who first becomes the Chairman of a standing committee of the Board (a
“Committee Chair”) on or after



-4-



--------------------------------------------------------------------------------

 
October 15, 2002 automatically shall receive an Option on the date that he or
she first is appointed as a Committee Chair. Each Non-Employee Director who
either has (a) received an Option pursuant to the foregoing sentence, or (b)
received an Option pursuant to this Section 5.1.3 as in effect before October
15, 2002 also automatically shall receive an Option on the date of each
subsequent Annual Meeting of the Company’s stockholders, provided that the
individual will receive such Option only if he or she both (i) is a Committee
Chair on that date, and (ii) has served in such position for at least the six
(6) months immediately preceding that date. A Non-Employee Director shall be
entitled to more than one Option pursuant to this Section 5.1.3 to the extent
that on any Grant Date, he or she is the Chairman of more than one standing
committee of the Board. The number of Shares covered by each Option described in
this Section 5.1.3 shall equal 350. Each Option granted pursuant to this Section
5.1.3 shall be in addition to any other Option(s) to which the Non-Employee
Director may be entitled under any other subsection of Section 5.1.
 
5.1.4    Grants for Service as a Committee Member.    Each Non-Employee Director
who first becomes a member of a standing committee of the Board (a “Committee
Member”) on or after October 15, 2002 automatically shall receive an Option on
the date that he or she first is appointed as a Committee Member. Each
Non-Employee Director who either has (a) received an Option pursuant to the
foregoing sentence, or (b) received an Option pursuant to this Section 5.1.4 as
in effect before October 15, 2002 also automatically shall receive an Option on
the date of each subsequent Annual Meeting of the Company’s stockholders,
provided that the individual will receive such Option only if he or she both (i)
is a Committee Member on that date, and (ii) has served in such position for at
least the six (6) months immediately preceding that date. A Non-Employee
Director shall be entitled to more than one Option pursuant to this Section
5.1.4 to the extent that on any Grant Date, he or she has qualifying membership
on more than one standing committee of the Board. The number of Shares covered
by each Option described in this Section 5.1.4 shall equal 250. Each Option
granted pursuant to this Section 5.1.4 shall be in addition to any other
Option(s) to which the Non-Employee Director may be entitled under any other
subsection of Section 5.1, except that a Non-Employee Director shall not receive
an Option under this Section 5.1.4 for service on any committee with respect to
which he or she is entitled to receive an Option under Section 5.1.3.
 
5.1.5    Grants for Service as Chairman of the Board.    Each Non-Employee
Director who is the Chairman of the Board on the date of an Annual Meeting of
the Company’s stockholders that occurs on or after October 15, 2002
automatically shall receive an Option to purchase 500 Shares on that date. Each
Option granted pursuant to this Section 5.1.5 shall be in addition to any other
Option(s) to which the Non-Employee Director may be entitled under any other
subsection of Section 5.1.
 
5.2    Terms of Options.
 
5.2.1    Option Agreement.    Each Option shall be evidenced by a written Option
Agreement (satisfactory to the Committee) which shall be executed by the
Participant and the Company.
 
5.2.2    Exercise Price.    The Exercise Price for the Shares subject to each
Option shall be 100% of the Fair Market Value of such Shares on the Grant Date.



-5-



--------------------------------------------------------------------------------

 
5.2.3    Exercisability.
 
(a)    Each Option shall become exercisable in three (3) equal annual
installments, commencing on the first anniversary of the applicable Grant Date,
except as follows. If a Change of Control occurs while the Non-Employee Director
is such and the Non-Employee Director will cease to be such as an immediate and
direct consequence of the Change of Control, the Option (if not yet expired)
shall become fully exercisable on the date of the Change of Control.
Notwithstanding the preceding, once a Participant ceases to be a Director, his
or her Options which are not then exercisable shall never become exercisable and
shall be immediately forfeited, except to the limited extent provided in Section
5.2.3(b).
 
(b)    Upon a Non-Employee Director’s death, all unvested and unexpired Options
held by such person shall immediately become exercisable.
 
5.2.4    Expiration of Options.    Each Option shall terminate upon the first to
occur of the following events:
 
(a) The expiration of ten (10) years from the Grant Date;
 
(b) The expiration of three (3) months from the date of the Participant’s
Termination of Service prior to age 65 for any reason other than the
Participant’s death or Disability;
 
(c) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of Disability, or
 
(d) The expiration of one (1) year from the date of the Participant’s
Termination of Service at or after age 65 for any reason other than the
Participant’s death or Disability.
 
5.2.5    Death of Director.    Notwithstanding Section 5.2.4, if a Director dies
prior to the expiration of his or her Option(s) in accordance with Section
5.2.4, his or her Option(s) which are exercisable on the date of his or her
death shall terminate one (1) year after the date of death.
 
5.3    Exercise.    Options shall be exercised by the Participant’s delivery of
a notice of exercise in such form and manner as the Company (or its designee)
may designate from time to time. In all events, the notice shall set forth the
number of Shares with respect to which the Option is to be exercised, and be
accompanied by full payment for the Shares. Upon the exercise of any Option, the
Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee, in its sole discretion, also may permit exercise by
(a) tendering previously acquired Shares having an aggregate Fair Market Value
at the time of exercise equal to the total Exercise Price, or (b) any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. As soon as practicable after receipt of a written notification of
exercise and full payment for the Shares purchased, the Company shall deliver to
the Participant (or the Participant’s designated broker), Share certificates
(which may be in book-entry form) representing such Shares.
 
5.4    Options are not Incentive Stock Options.    Options are not intended to
be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.



-6-



--------------------------------------------------------------------------------

 
SECTION 6
MISCELLANEOUS
 
6.1    No Effect on Service.    Nothing in the Plan shall (a) create any
obligation on the part of the Board to nominate any Participant for reelection
by the Company’s stockholders, or (b) interfere with or limit in any way the
right of the Company to terminate any Participant’s service.
 
6.2    Indemnification.    Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Option Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
 
6.3    Successors.    All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.
 
6.4    Beneficiary Designations.    If permitted by the Committee, a Participant
may name a beneficiary or beneficiaries to whom any vested but unpaid Option
shall be paid in the event of the Participant’s death. Each such designation
shall revoke all prior designations by the Participant and shall be effective
only if given in a form and manner acceptable to the Committee. In the absence
of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Option Agreement, any unexercised
vested Option may be exercised by the administrator or executor of the
Participant’s estate.
 
6.5    Nontransferability of Options.    No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.4. All rights with respect to an Option granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, if permitted by
the Committee and in a manner specified by the Committee, transfer an Option by
bona fide gift and not for any consideration, to a member of the Participant’s
immediate family or to a trust or other entity for the exclusive benefit of the
Participant and/or a member or members of the Participant’s immediate family.
 
6.6    No Rights as Stockholder.    No Participant (nor any beneficiary) shall
have any of the rights or privileges of a stockholder of the Company with
respect to any Shares issuable pursuant to an Option (or exercise thereof),
unless and until certificates representing such Shares shall have been



-7-



--------------------------------------------------------------------------------

 
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant or beneficiary.
 
6.7    Withholding Requirements.    Prior to the delivery of any Shares or cash
pursuant to an Option (or exercise thereof), the Company shall have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy the minimum Federal, state, and local
taxes required to be withheld with respect to such Option (or exercise thereof).
 
SECTION 7
AMENDMENT, TERMINATION, AND DURATION
 
7.1    Amendment or Termination.    The Board, in its sole discretion, may amend
or terminate the Plan, or any part thereof, at any time and for any reason. The
amendment, suspension, or termination of the Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Option
theretofore granted to such Participant.
 
7.2    Duration of the Plan.    This amended and restated Plan is effective as
of October 15, 2002, and subject to Section 7.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter.
 
SECTION 8
LEGAL CONSTRUCTION
 
8.1    Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
8.2    Severability.    In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
8.3    Requirements of Law.    The granting of Options and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
8.4    Compliance with Rule 16b-3.    For the purpose of ensuring that
transactions under the Plan do not subject Participants to liability under
Section 16(b) of the 1934 Act, all transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3 promulgated under the 1934
Act, and any future regulation amending, supplementing or superseding such
regulation. To the extent any provision of the Plan, Option Agreement or action
by the Committee or a Participant fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.
 
8.5    Governing Law.    The Plan and all Option Agreements shall be construed
in accordance with and governed by the laws of the State of California without
giving effect to any



-8-



--------------------------------------------------------------------------------

 
choice or conflict of law provision or rule (whether of the State of California
or otherwise) which would cause the application of the laws of any jurisdiction
other than the State of California.
 
8.6    Captions.    Captions provided herein are for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.
 
EXECUTION
 
IN WITNESS WHEREOF, Palm, Inc., by its duly authorized officer, has executed
this amended and restated Plan on the date indicated below.
 

   
PALM, INC.
Dated: October 15, 2002
 
By:
 
/s/    MARIANNE JACKSON

--------------------------------------------------------------------------------

   
Title:
 
Vice President, Human Resources

 



-9-